—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Alexander Adusei and Diakka Adusei appeal from an order of the Supreme Court, Nassau County (Davis, J.), dated December 4, 1997, which, inter alia, granted the petitioner’s application to confirm the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
An arbitrator’s award must be vacated if, among other things, it is totally irrational (see generally, Matter of Meehan v Nassau Community Coll., 242 AD2d 155, 157; Matter of Neiman v Backer, 211 AD2d 721, 722-723). Contrary to the appellants’ contention, the record reflects that the award in this case was not irrational. Rosenblatt, J. P., O’Brien, Sullivan and Krausman, JJ., concur.